Citation Nr: 1735328	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-33 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability. 

2. Entitlement to service connection for degenerative changes of the cervical spine.

3. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) rated as 30 percent disabling prior to August 30, 2012 and as 50 percent disabling from August 30, 2012 forward. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. A bilateral hearing loss disability did not manifest in-service, or within the first post-service year, and is not shown to be attributable to service. 

2. In January 2016 correspondence, prior to promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for a cervical spine disability.

3. In January 2016 correspondence, prior to promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial increased rating for service-connected PTSD rated as 30 percent disabling prior to August 30, 2012 and as 50 percent disabling from August 30, 2012 forward.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in, or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred therein. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).
2. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for service connection for a cervical spine disability. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).

3. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for an initial increased rating for service-connected PTSD. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


II. Compliance with Prior Remand

Previously the case was before the Board in November 2015. The case was remanded for additional development and for the Veteran to be afforded VA supplemental examinations. The Veteran was afforded VA audiology, VA PTSD and VA cervical spine examinations in December 2015. A supplemental statement of the case was issued in January 2016. As such the Board finds there has been substantial compliance with the prior remand. 

III. Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In January 2016 written correspondence the Veteran stated he wished to withdrawal the claims for service connection for a cervical spine disability and an increased initial rating for service-connected PTSD. See January 2016 Correspondence. This statement expresses clear intent to withdraw the Veteran's service connection and increased rating claims currently on appeal. As the Veteran has properly withdrawn the appeal prior to a final Board decision, as to these identified issues, the Board no longer has appellate jurisdiction and can take no further action on these matters. 38 C.F.R. §§ 20.202, 20.204(b), 20.1100(b).

IV. Service Connection

The Veteran has appealed the denial of service connection for a bilateral hearing loss disability. The Veteran reports that his hearing loss is a result of noise exposure in-service. The Veteran reported in-service working as a rifleman and machine gunner resulted in his current hearing loss. For the reasons provided below, the Board finds that service connection for a bilateral hearing loss disability is not warranted. 


A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the chronic disease became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.30.

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not chronic, a showing of continuity of symptomatology after discharge is required. Id With respect to the current appeal, that list includes other organic diseases of the nervous system, to include hearing loss. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in-service. 38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has a diagnosis of bilateral sensorineural hearing loss. See December 2015 VA examination. The Veteran reports his symptoms of hearing loss are a result of noise exposure in-service while working as a rifleman and machine gunner in training exercises. The Veteran's military occupational specialty (MOS) was a rifleman and he was awarded the "sharpshooter" rifle shooting badge. See DD 214. 

In addition to the legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Hearing loss disability claims are governed by 38 C.F.R. § 3.385. This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007),

The Veteran's service treatment records have been associated with the claims file. At the separation examination in May 1972, the Veteran did not have a significant threshold shift in hearing in either his left or right ear.  The Veteran indicated in-service he was subjected to hazardous noise in proximity to artillery equipment while working as a rifleman and machine gunner. The Veteran's DD 214 confirms his MOS as a rifleman. As such, the Board concedes some in-service noise exposure. 

The issue is whether the Veteran's bilateral hearing loss is related to his in-service noise exposure. 

Turning to the medical evidence, the Veteran was afforded a VA examination in September 2010. The examiner noted that the diagnostic and clinical tests yielded unreliable results and the final results were considered invalid. See September 2010 VA examination. The examiner noted the Veteran was instructed several times on how to appropriately respond, and his responses remained inconsistent. As such, the final results were invalid and the examiner was unable to provide a medical opinion regarding current auditory status and whether hearing loss was caused by or a result of his service. Id.

Next, the Veteran was afforded a VA examination in September 2013. The Veteran had bilateral sensorineural hearing loss. See September 2013 VA examination. The audiologist noted the Veteran's report of difficulty effectively communicating in conversation in the presence of noise or other distractions.  On the authorized audiological evaluation in September 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
45
45
LEFT
20
25
25
30
30

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 90 percent in the left ear. The examiner noted that it was less likely than not that the Veteran's current bilateral hearing loss was caused by or a result of his service. The examiner noted the Veteran's hearing levels at entry and separation were within normal limits bilaterally. Id. 

In a November 2013 VA addendum opinion the examiner noted the Veteran had normal auditory thresholds at separation and a standard threshold shift did not occur for either ear when comparing entrance and separation evaluations. The examiner noted an Institute of Medicine 2005 study which concluded that based on the current knowledge of cochlear physiology there is insufficient scientific evidence for finding delayed onset of hearing loss secondary to military noise exposure. The examiner noted a review of the medical literature supports that hearing loss should occur at the time of exposure, and there is not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop years after military noise exposure. The available anatomical and physiologic evidence suggests that delayed post-exposure noise induced hearing loss is not likely. If hearing is normal at discharge and there is no permanent significant threshold shift greater than the normal progression then there is no basis to conclude that current hearing loss is casually related to service, including noise exposure. The examiner found no nexus between the Veteran's current hearing loss and his service, regardless of the cause of the hearing loss. Id. The Board finds this examination is of lessened probative weight as the examiner failed to provide a thorough rationale and thoroughly address threshold shifts from entrance to separation. 

A private opinion and audiological evaluation has been associated with the claims file. See December 18, 2013 private opinion. The examiner noted the Veteran's history of noise exposure in-service. The examiner noted that pure tone testing revealed mild to moderately severe sensorineural hearing loss bilaterally. On the audiological evaluation in December 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
45
40
LEFT
20
25
30
40
45

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 84 percent in the left ear. The private opinion noted that it was more likely than not that the Veteran's hearing loss was related to his military noise exposure and this may have worsened as a civilian.  The opinion noted the rationale was based on case history, configuration of hearing loss and service connection for tinnitus. Id.  

The Board finds the December 2013 private opinion is of less probative weight. The Board assigns this opinion less probative weight as there is no indication the opinion was provided by a state licensed audiologist. An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. See 38 C.F.R. § 4.85. Additionally, even if the opinion was provided by a state licensed audiologist the Board finds the opinion is inadequate. It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Then, the Veteran was afforded a VA examination in December 2015. The Veteran had bilateral sensorineural hearing loss. See December 2015 VA examination. The audiologist noted the Veteran's report of difficulty understanding speech in background noise.  On the authorized audiological evaluation in December 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
45
LEFT
35
30
30
35
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear. The examiner noted the Veteran's exposure to rifles, machine guns, pistols, tanks and firing ranges without hearing protection. Post-service the Veteran reported working as an operating engineer and in factory jobs. Examining the Veteran's entrance and separation examination the examiner noted that at separation all hearing thresholds remained within normal limits bilaterally. The examiner noted that while the Veteran did have noise exposure, this noise exposure in-service did not result in hearing loss meeting the criteria for service connection. The examiner noted that as to the Veteran's current hearing loss potential contributors are his civilian occupations and the aging process. A review of medical literature noted that an Institute of Medicine study from 2005 concluded that based on the current knowledge of cochlear physiology there is insufficient scientific evidence to support delayed onset hearing loss secondary to military noise exposure. The examiner noted there is not sufficient evidence from longitudinal studies to determine whether permeant noise induced hearing loss can develop long after cessation of noise exposure. The available anatomical and physiological evidence suggests that delayed post-exposure noise induced hearing loss is not likely. As a result the examiner found that the Veteran's hearing was within normal limits on discharge and when there is no permeant significant threshold shift greater than the normal progression during service; then there is no basis to conclude that a current hearing loss is causally related to active service, to include as due to noise exposure. As such the examiner found no nexus between the Veteran's current hearing loss and his service. The Board finds this opinion is entitled to probative weight. 

VA and private treatment records have been associated with the claims file. Treatment records in August 2011 note ongoing hearing loss that has gotten worse in recent years. See August 31, 2011 private treatment records. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for a bilateral hearing loss disability is warranted. The Board notes the Veteran's reports of his in-service noise exposure while working as a rifleman and machine gunner and hazardous noise exposure is conceded. The Veteran is competent to relay his symptoms and in-service exposure and his statements are credible. While, the Veteran is competent to testify as to his observations and his statements are credible his testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Here, the Veteran's statements as to whether his bilateral hearing loss is related to in-service noise exposure are outweighed by the other evidence of record. The Board finds that the medical evidence is more probative and more credible than the lay opinions of record. 

While the Veteran has reported that his current hearing loss is a result of his noise exposure in-service the Board finds this is outweighed by the December 2015 VA opinion which was based on the examiners medical expertise, review of the medical literature and well-reasoned rationale and conducted by a state licensed audiologist and as a result is entitled to probative weight. The December 2015 VA examiner found that it was less likely than not that the Veteran's current hearing loss was a result of his in-service noise exposure. The examiner noted the Veteran's exposure to rifles, machine guns, pistols, tanks and firing ranges without hearing protection in-service and post-service exposure working as an operating engineer and in factory jobs. Examining the Veteran's entrance and separation examination the examiner noted that at separation all hearing thresholds remained within normal limits bilaterally and did not represent a significant threshold shift during service. The examiner noted that while the Veteran did have noise exposure, this noise exposure in-service did not result in hearing loss meeting the criteria for service connection. The examiner noted that as to the Veteran's current hearing loss potential contributors are his civilian occupations and the aging process. The examiner noted a review of the medical literature found that there is not sufficient evidence from longitudinal studies to determine whether permeant noise induced hearing loss can develop long after cessation of noise exposure. The available anatomical and physiological evidence suggests that delayed post-exposure noise induced hearing loss is not likely. As a result the examiner found that his hearing was within normal limits on discharge and there is no permeant significant threshold shift greater than normal progression during service, then there is no basis to conclude that a current hearing loss is causally related to active service, to include as due to noise exposure. The Board notes at separation from service the Veteran's clinical examination in May 1972 was normal. This normal finding is inconsistent with ongoing manifestations of pathology. The Board finds the Veteran's statements are outweighed by the December 2015 VA examiner's opinion, as this credible probative opinion is entitled to significant weight and weighs against the claim. As such service connection is not warranted.  

VA and private treatment records associated with the claims file do not contradict the VA examinations and are absent indications of a relationship between the Veteran's hearing loss and in-service noise exposure. While the Veteran has reported that his current symptoms are a result of exposure to hazardous noise in-service the Board finds these are outweighed by the more credible and probative medical evidence of record. As such, service connection is not warranted. 

Additionally the Board has considered whether service connection is warranted on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.303, 3.307, 3.309. The Veteran has a diagnosis of bilateral hearing loss and is therefore eligible for presumptive service connection. However, a bilateral hearing loss disability was not "noted" during service or within one year of separation.  See Walker, 708 F.3d 1331.  The Veteran's STRs reflect no complaint, finding, or diagnosis with respect to bilateral hearing loss or hearing loss disability.  The Board accepts the Veteran's statements that he was exposed to significant noise in-service.  However, on the discharge examination in May 1972, the Veteran did not have a significant threshold shift in hearing in his left or right ear. With respect to whether a hearing loss disability manifested to a compensable degree within one year of separation from service, the Board finds the Veteran's lay statements are not competent evidence. The determination of whether hearing loss meets VA standards to qualify as a hearing loss disability is not something capable of lay observation. Furthermore, there is no indication that the Veteran is reporting a contemporaneous diagnosis that any prior hearing loss examination results met VA threshold standards, and, the symptoms he has reported regarding the one-year presumptive period after service are not supported by later medical professional testing. Accordingly, the Veteran's lay statements are not competent evidence of a hearing loss disability to a compensable degree within one year of separation from service. As such the Board finds the Veteran's hearing loss did not manifest within the one year period after service and service connection on a presumptive basis is not warranted.

In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result, service connection based on continuity of symptomology is not warranted. 

Although the Veteran has established a current disability, the preponderance of the evidence weighs against finding that the Veteran's bilateral hearing loss disability is causally related to his active service or manifested in-service or within the applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Service connection for a bilateral hearing loss disability is denied. 

The appeal for service connection for a cervical spine disability is dismissed. 


	(CONTINUED ON NEXT PAGE)


The appeal for an increased initial rating for service-connected PTSD rated as 30 percent disabling prior to August 30, 2012 and from 50 percent disabling from August 30, 2012 forward is dismissed. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


